




GUARANTEE AND COLLATERAL AGREEMENT
dated as of
December 13, 2019
among
SMART SAND, INC.,
as Administrative Loan Party and a Grantor
and
THE OTHER GRANTORS IDENTIFIED HEREIN
and
JEFFERIES FINANCE LLC,
as Agent








--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page

ARTICLE I Definitions
1
SECTION 1.01 Credit Agreement.
1
SECTION 1.02 Other Defined Terms
1
ARTICLE II Pledge of Securities
8
SECTION 2.01 Pledge
8
SECTION 2.02 Delivery of the Pledged Securities.
9
SECTION 2.03 Representations, Warranties and Covenants
10
SECTION 2.04 Certification of Limited Liability Company and Limited Partnership
Interests
11
SECTION 2.05 Registration in Nominee Name; Denominations
12
SECTION 2.06 Voting Rights; Dividends and Interest.
12
ARTICLE III Security Interests in Personal Property
14
SECTION 3.01 Security Interest.
14
SECTION 3.02 Representations and Warranties
16
SECTION 3.03 Covenants.
18
ARTICLE IV Guarantee
22
SECTION 4.01 The Guarantee
22
SECTION 4.02 Obligations Unconditional
23
SECTION 4.03 Reinstatement
24
SECTION 4.04 Subrogation; Subordination
24
SECTION 4.05 Remedies
25
SECTION 4.06 Continuing Guarantee
25
SECTION 4.07 General Limitation on Guarantee Obligations
25
SECTION 4.08 Release of Guarantors
25
SECTION 4.09 Right of Contribution
26
SECTION 4.10 Keepwell
26
ARTICLE V Remedies
26
SECTION 5.01 Remedies Upon Default
26
SECTION 5.02 Application of Proceeds
28
SECTION 5.03 Grant of License to Use Intellectual Property
28
SECTION 5.04 Effect of Securities Laws
29
SECTION 5.05 Deficiency
29
ARTICLE VI Subordination
29
SECTION 6.01 Subordination.
29
ARTICLE VII Miscellaneous
30
SECTION 7.01 Notices
30
SECTION 7.02 Waivers; Amendment.
30
SECTION 7.03 Agent’s Fees and Expenses; Indemnification.
31

        1
155657.01206/121709896v.5

--------------------------------------------------------------------------------



SECTION 7.04 Successors and Assigns
31
SECTION 7.05 Survival of Agreement
31
SECTION 7.06 Counterparts; Effectiveness; Several Agreement
31
SECTION 7.07 Severability
32
SECTION 7.08 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process.
32
SECTION 7.09 Headings
32
SECTION 7.10 Security Interest Absolute
32
SECTION 7.11 Termination, Release or Subordination.
32
SECTION 7.12 Additional Grantors
33
SECTION 7.13 Agent Appointed Attorney-in-Fact
33
SECTION 7.14 General Authority of the Agent
35
SECTION 7.15 Reasonable Care
35
SECTION 7.16 Delegation; Limitation
35
SECTION 7.17 Reinstatement
35
SECTION 7.18 Miscellaneous
35
SECTION 7.19 Collateral and Guarantee Requirement
35
SECTION 7.20 Intercreditor Agreement
36

Schedules
Schedule I Pledged Equity and Pledged Debt
Schedule II Locations of Equipment and Inventory
Schedule III Commercial Tort Claims
Exhibits
Exhibit A Form of Supplement
Exhibit B Form of Perfection Certificate
Exhibit C Form of Patent Security Agreement
Exhibit D Form of Trademark Security Agreement
Exhibit E Form of Copyright Security Agreement
Exhibit F Form of Agreement Regarding Uncertificated Securities



        2
155657.01206/121709896v.5

--------------------------------------------------------------------------------



GUARANTEE AND COLLATERAL AGREEMENT
GUARANTEE AND COLLATERAL AGREEMENT dated as of December 13, 2019 (as amended,
restated, supplemented and/or otherwise modified from time to time, this
“Agreement”), by and among SMART SAND, INC., a Delaware corporation, as
Administrative Loan Party (the “Administrative Loan Party”), and its
Subsidiaries party hereto on the date hereof or otherwise party hereto from time
to time by execution of a Joinder Agreement (the Administrative Loan Party and
such Subsidiaries, collectively, the “Grantors” and each, a “Grantor”), and
JEFFERIES FINANCE LLC, as Agent for the Secured Parties (in such capacity, and
together with its successors and permitted assigns in such capacity, the
“Agent”).
Reference is made to the ABL Credit Agreement dated as of the date hereof (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), by and among the Administrative Loan Party and the other
Borrowers party thereto (collectively, with Administrative Loan Party, the
“Borrowers” and each, a “Borrower”), the Guarantors party thereto, Jefferies
Finance LLC, as Agent, each Issuing Bank and each lender from time to time party
thereto (collectively, the “Lenders”). The Lenders and the Issuing Banks have
agreed to extend credit to Borrowers subject to the terms and conditions set
forth in the Credit Agreement. The obligations of the Lenders and the Issuing
Banks to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. The Guarantors will derive substantial
benefits from the extension of credit to Borrowers pursuant to the Credit
Agreement, and are willing to execute and deliver this Agreement or Supplements,
as the case may be, in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:
ARTICLE I.Definitions
SECTION i.Credit Agreement.
(1)Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. All terms defined in the
UCC (as defined herein) and not defined in this Agreement have the meanings
specified therein; the term “instrument” shall have the meaning specified in
Article 9 of the UCC.
(2)The rules of construction specified in Article I of the Credit Agreement
(including Sections 1.02 through Section 1.07) also apply to this Agreement.
SECTION ii.Other Defined Terms
. As used in this Agreement, the following terms have the meanings specified
below:


“Account Control Agreement” has the meaning assigned to such term in
Section 3.03(k).




155657.01206/121709896v.5

--------------------------------------------------------------------------------



“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
“Accounts” has the meaning specified in Article 9 of the UCC.
“Accounts Receivable” means all Accounts and all right, title and interest in
any returned goods, together with all rights, titles, securities, and Guarantees
with respect thereto, including any rights to stoppage, in transit, replevin,
reclamation and resales, and all related security interests, liens and pledges,
whether voluntary or involuntary, in each case whether now owned or hereafter
arising or acquired.
“Agent” has the meaning assigned to such term in the preliminary statement of
this Agreement.
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).
“Borrower” and “Borrowers” have the meaning assigned to such terms in the
preliminary statement of this Agreement.
“Collateral” means the Article 9 Collateral and the Pledged Collateral.
“Commercial Tort Claims” has the meaning specified in Article 9 of the UCC.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.
“Copyrights” means all of the following now owned or hereafter owned or acquired
by any Grantor: (a) all copyright rights in any work subject to copyright laws,
whether as author, assignee, transferee or otherwise, and (b) all registrations
and applications for registration of any such copyright, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Deposit Account” has the meaning specified in Article 9 of the UCC.
“Domain Names” means all Internet domain names and associated uniform resource
locator addresses.
“Excluded Accounts” means (a) any accounts maintained solely for payroll, tax
and employee benefit obligations, (b) any trust account whereby all funds on
deposit therein are held in trust by a Loan Party for the benefit of a third
party not a Loan Party or a Subsidiary of a Loan Party, and (c) any Deposit
Account or Securities Account the maximum daily balance of which
        -2-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



does not exceed $1,000,000 in the aggregate for all Deposit Accounts and
Securities Accounts excluded pursuant to this clause (c).
“Excluded Assets” means:
(a)  any Real Property (whether fee or Leasehold) and Fixtures,
(b)  any lease, license or other agreement or any property subject to a purchase
money security interest, capital lease obligation or similar arrangements, in
each case to the extent permitted under the Loan Documents, to the extent that,
and only for as long as, a grant of a security interest therein would violate or
invalidate such lease, license or agreement, purchase money, capital lease or a
similar arrangement or create a right of termination in favor of any other party
thereto (other than a Loan Party or a Subsidiary of a Loan Party) and whose
waiver or consent to the grant of such security interest has not been obtained,
in each case, after giving effect to the applicable anti-assignment provisions
of the UCC, other applicable law and principles of equity, but excluding the
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under applicable law notwithstanding such prohibition; provided that
the limitations on pledges or security interests in this clause (b) shall only
apply to the extent that such limitation is otherwise permitted under
Section 6.06 of the Credit Agreement; provided further, however, that the
Collateral shall include (and such security interest shall attach) at such time
as the legal or contractual prohibition shall no longer be applicable and, to
the extent severable, shall attach to any portion of such property not subject
to prohibitions in this clause (b),
(c)  any acquired property or assets (including property or assets acquired
through the acquisition of or merger with another Person, proceeds, products and
accessions thereof and after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted under Section 6.01 and
Section 6.02 of the Credit Agreement) if at the time of acquisition or merger
the granting of a security interest therein or the pledge thereof is prohibited
by any contractual obligation (so long as (i) such contractual obligation is not
incurred in contemplation of such acquisition or merger and (ii) such
contractual obligation is not rendered ineffective pursuant to the UCC) to the
extent of and for so long as such contractual obligation prohibits such security
interest or pledge, provided that the limitations on pledges or security
interests in this clause (c) shall only apply to the extent that such limitation
is otherwise permitted under Section 6.06 of the Credit Agreement,
(d)  pledges and security interests prohibited by applicable law or which would
require governmental (including regulatory) consent, approval, license or
authorization, unless such consent, approval, license or authorization has been
obtained or to the extent such prohibition is rendered ineffective under the UCC
or other applicable law notwithstanding such prohibition,
(e)  any interest in any contracts, permits, licenses, accounts receivable,
general intangibles (other than any equity interests), payment intangibles,
chattel paper, letter-of-credit rights and notes if the grant of a security
interest or lien therein is prohibited as a matter of law or under the terms of
such contracts, permits, licenses, accounts receivable, general intangibles,
        -3-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



payment intangibles, chattel paper, letter-of-credit rights and notes, in each
case after giving effect to Article 9 of the applicable Uniform Commercial Code,
other applicable law and principles of equity; provided that the limitations on
pledges or security interests in this clause (e) shall only apply to the extent
that such limitation is otherwise permitted under Section 6.06 of the Credit
Agreement,
(f)  to the extent not permitted by the terms of such Person’s organizational or
joint venture documents (so long as such restriction is not incurred in
contemplation of being pledged pursuant to the Loan Documents or other secured
indebtedness), Equity Interests in any minority-owned Subsidiaries or joint
ventures,
(g) any voting Equity Interests in excess of 65% of the issued and outstanding
voting Equity Interests of any Excluded Domestic Holdco or Foreign Subsidiary,
(h)  cash deposits securing letters of credit, Swap Obligations and similar
obligations to the extent such Liens on such cash deposits are permitted under
Section 6.02 of the Credit Agreement,
(i)  any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law,
(j)  particular assets if and for so long as, if reasonably determined by the
Agent in consultation with the Administrative Loan Party, the cost of creating
such pledges or security interests in such assets are excessive in relation to
the practical benefits to be obtained by the Secured Parties therefrom,
(k)  any (i) Excluded Accounts and (ii) funds in the Designated Subleased
Equipment Designated Account which represent proceeds of a Designated Subleased
Equipment Lease,
(l)  motor vehicles and other goods subject to certificates of title to the
extent a security interest therein cannot be perfected by the filing of a UCC-1
financing statement,
(m) any letter-of-credit rights (to the extent a security interest therein
cannot be perfected by the filing of a UCC-1 financing statement) having a face
amount of $1,000,000 or less individually or $2,500,000 or less in the aggregate
for all such letter-of-credit rights under this clause (m),
(n) any Commercial Tort Claims seeking damages of $2,500,000 or less, and
(o)  any asset or property of any Loan Party that has been sold or otherwise
disposed of to a Person that is not a Loan Party in compliance with Section 6.05
of the Credit Agreement, and any asset or property owned by any Person which has
been released from its obligations as a Guarantor hereunder in accordance with
Section 4.08;
        -4-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



provided, however, that Excluded Assets shall not include any Proceeds,
substitutions or replacements of any Excluded Assets referred to in clauses (a)
through (o) above (unless such Proceeds, substitutions or replacements would
independently constitute Excluded Assets referred to in clauses (a) through (o)
above).
“Excluded Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act (a
“Swap Obligation”), if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor or the grant of such
security interest would otherwise have become effective with respect to such
related Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contract participant” at such time. If a Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.
“General Intangibles” has the meaning specified in Article 9 of the UCC.
“Grantor” and “Grantors” have the meaning assigned to such terms in the
preliminary statement of this Agreement.
“Guaranteed Obligations” has the meaning set forth in Section 4.01.
“Guaranty” means, collectively, the guaranty of the Guaranteed Obligations by
the Guarantors pursuant to Article IV.
“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter owned or acquired by any Grantor, including inventions,
designs, Patents, Copyrights, Licenses, Trademarks, Trade Secrets, Domain Names,
the intellectual property rights in Software and databases and related
documentation and all additions and improvements to any of the foregoing,
renewals and extensions thereof, rights to sue or otherwise recover for
infringements or other violations thereof, and all rights corresponding thereto
throughout the world.
“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
C, D and E, respectively.
“Intercreditor Agreement” means the Master Lease Facility Intercreditor
Agreement or any other intercreditor agreement entered into after the Closing
Date between the Agent and any provider of Indebtedness which is to be secured
by a Lien on the Collateral.
        -5-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



“Lenders” has the meaning assigned to such term in the preliminary statement of
this Agreement.
“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder or with respect thereto
including damages and payments for past, present or future infringements or
violations thereof, and (iii) rights to sue for past, present and future
violations thereof.
“Limited Liability Company Interests” means the entire limited liability company
membership interest at any time owned by any Grantor in any limited liability
company.
“Partnership Interest” means the entire general partnership interest or limited
partnership interest at any time owned by any general partnership or limited
partnership.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
“Patents” means all of the following now owned or hereafter owned or acquired by
any Grantor: (a) all letters patent in or to which any Grantor now or hereafter
owns any right, title or interest therein, all registrations and recordings
thereof, and all applications for letters patent, including registrations,
recordings and pending applications in the USPTO; and (b) all reissues,
continuations, divisions, continuations-in-part, renewals, improvements or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the
Administrative Loan Party on behalf of itself and each other Grantor.
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
“Pledged Debt” has the meaning assigned to such term in Section 2.01(b).
“Pledged Equity” has the meaning assigned to such term in Section 2.01(a).
“Pledged Securities” means the Pledged Equity and Pledged Debt.
“Proceeds” means all “proceeds” as such term is defined in the UCC.
        -6-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Registered Intellectual Property Collateral” means the Collateral consisting of
(a) United States Patents and United States Trademarks registered with the USPTO
and, in each case, applications therefor and (b) United States Copyrights
registered with the USCO.
“Secured Obligations” means, collectively, the Obligations and the Secured Bank
Product Obligations.
“Secured Parties” means, collectively, the Agent, the Lenders, each Issuing
Bank, each Bank Product Provider party to a Bank Product Agreement evidencing
Secured Bank Product Obligations and each co-agent or sub-agent appointed by the
Agent from time to time pursuant to Article VIII of the Credit Agreement.
“Securities Account” has the meaning specified in Article 9 of the UCC.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Interest” has the meaning assigned to such term in Section 3.01(a).
“Securities Intermediary” has the meaning specified in Article 8 of the UCC.
“Software” means any and all (a) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, including, without limitation, “software” as such
term is defined in the Uniform Commercial Code as in effect on the date hereof
in the State of New York and computer programs that may be construed as included
in the definition of “goods” in the Uniform Commercial Code as in effect on the
date hereof in the State of New York, (b) databases and compilations, including
any and all data and collections of data, whether machine readable or otherwise,
(c) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons, (d)
all outsourced computing and information technology arrangements, including
cloud computing and SaaS offerings, and (e) all documentation, including user
manuals and other training documentation, related to any of the foregoing, and
all media that may contain Software or recorded data of any kind.
“Supplement” means an instrument substantially in the form of Exhibit A.
“Swap Obligation” has the meaning set forth in the definition of “Excluded Swap
Obligation.”
        -7-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



“Term Loan Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
“Trademarks” means all of the following now owned or hereafter owned or acquired
by any Grantor: (a) all trademarks, service marks, trade names, corporate names,
trade dress, logos, designs, fictitious business names other source or business
identifiers, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the USPTO or any similar offices in any State of the United States or any
political subdivision thereof, and all extensions or renewals thereof, as well
as any unregistered trademarks and service marks used by a Grantor; and (b) all
goodwill connected with the use of and symbolized thereby.
“Trade Secrets” means any trade secrets or other proprietary and confidential
information, including unpatented inventions, invention disclosures, engineering
or other technical data, financial data, procedures, know-how, designs personal
information, supplier lists, customer lists, business, production or marketing
plans, formulae, methods (whether or not patentable), processes, compositions,
schematics, ideas, algorithms, techniques, analyses, proposals, source code,
object code and data collections.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
“Uncertificated Security” has the meaning specified in Article 8 of the UCC.
“USCO” means the United States Copyright Office.
“USPTO” means the United States Patent and Trademark Office.
ARTICLE II.Pledge of Securities
SECTION i.Pledge
        -8-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



. Each Grantor, as security for the payment and performance in full of the
Secured Obligations of such Grantor (including, if such Grantor is a Guarantor,
the Secured Obligations of such Grantor arising under the Guaranty), hereby
pledges to the Agent, for the benefit of the Secured Parties, and hereby grants
to the Agent, for the benefit of the Secured Parties, a security interest in all
of such Grantor’s right, title and interest in, to and under any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest:


(1)all Equity Interests held by it, including without limitation, the Equity
Interests which are listed on Schedule I, and any other Equity Interests
obtained in the future by such Grantor and the certificates (if any)
representing all such Equity Interests (the “Pledged Equity”);
(2)(i) all debt securities and instruments owned by it, including without
limitation, the debt securities and instruments which are listed opposite the
name of such Grantor on Schedule I, and (ii) any debt securities and instruments
obtained in the future by such Grantor (the “Pledged Debt”);
(3)all other property that may be delivered to and held by the Agent pursuant to
the terms of this Section 2.01;
(4)subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities and other property
referred to in clauses (a), (b) and (c) above;
(5)subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (a), (b),
(c) and (d) above; and
(6)all Proceeds of any of the foregoing
(the items referred to in clauses (a) through (f) above being collectively
referred to as the “Pledged Collateral”); provided, however, that neither
“Pledged Collateral” nor any defined term used therein shall include (nor shall
any pledge or security interest attach to) any Excluded Assets; provided,
further, that any Proceeds, substitutions or replacements of any Excluded Assets
shall be included in “Pledged Collateral” and any defined term used therein,
unless such Proceeds, substitutions or replacements would independently
constitute Excluded Assets.
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Agent, for the benefit of the Secured Parties, forever, subject,
however, to the terms, covenants and conditions hereinafter set forth.
SECTION ii.Delivery of the Pledged Securities.
        -9-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



(1)As of the Closing Date, each Grantor has delivered or caused to be delivered
to the Agent, for the benefit of the Secured Parties, any and all Pledged Equity
evidenced by a certificate and, to the extent required to be delivered pursuant
to Section 2.02(b), any and all Pledged Debt evidenced by a promissory note or
other instrument. Each Grantor agrees promptly (but in any event within 10
Business Days after receipt by such Grantor or such longer period as the Agent
may agree in its reasonable discretion) to deliver or cause to be delivered to
the Agent, for the benefit of the Secured Parties, any and all Pledged Equity
acquired after the Closing Date that is evidenced by a certificate and, to the
extent required to be delivered pursuant to Section 2.02(b), any and all Pledged
Debt acquired after the Closing Date that is evidenced by a promissory note or
other instrument.
(2)Each Grantor will cause any promissory note or other instrument having a
principal amount in excess of $500,000 individually, or $1,000,000 in the
aggregate for all such promissory notes and other instruments held by the
Grantors, to be pledged and delivered to the Agent, for the benefit of the
Secured Parties, pursuant to the terms hereof.
(3)Upon delivery to the Agent, any Pledged Securities shall be accompanied by
stock or security powers, endorsements or allonges duly executed in blank or
other instruments of transfer reasonably satisfactory to the Agent. Each
delivery of Pledged Securities shall be accompanied by a schedule describing the
Pledged Securities, which schedule shall be deemed to supplement Schedule I and
made a part hereof; provided that failure to supplement Schedule I shall not
affect the validity of such pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.
(4)With respect to any Uncertificated Security that constitutes Pledged Equity
(other than an Uncertificated Security credited on the books of a Clearing
Corporation or Securities Intermediary), each Grantor shall cause the issuer of
such Uncertificated Security to duly authorize, execute, and deliver to the
Agent, an agreement for the benefit of the Agent and the other Secured Parties
substantially in the form of Exhibit F (appropriately completed to the
satisfaction of the Agent and with such modifications, if any, as shall be
reasonably satisfactory to the Agent) pursuant to which such issuer agrees to
comply with any and all instructions originated by the Agent (to the extent
required hereunder) without further consent by the registered owner and not to
comply with instructions regarding such Uncertificated Security (and any Limited
Liability Company Interest or Partnership Interest issued by such issuer)
originated by any other Person other than a court of competent jurisdiction.
SECTION iii.Representations, Warranties and Covenants
. Each Grantor represents, warrants and covenants to and with the Agent, for the
benefit of the Secured Parties, that:


(1)as of the Closing Date, Schedule I includes all Equity Interests, debt
securities, promissory notes and instruments required to be pledged by such
Grantor hereunder;
(2)the Pledged Equity issued by each Subsidiary has been duly and validly
authorized and issued by the issuers thereof and are fully paid and
non-assessable (if applicable);
        -10-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



(3)except for the security interests granted hereunder, such Grantor (i) is,
subject to any transfers made in compliance with the Credit Agreement, the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule I, (ii) holds the same free and clear of all Liens, other than (A)
Permitted Liens that are non-consensual and (B) Liens created by the Security
Documents, and (iii) if requested by the Agent, will take commercially
reasonable actions necessary to defend its title or interest thereto or therein
against any and all Liens (other than, Permitted Liens that are non-consensual),
however arising, of all Persons whomsoever;
(4)as of the Closing Date, except for (i) restrictions and limitations imposed
or permitted by the Loan Documents or securities laws generally and (ii) in the
case of Pledged Equity of Persons that are minority-owned Subsidiaries or joint
ventures, transfer restrictions that exist at the time of acquisition of Equity
Interests in such Persons (but not entered into in contemplation of such
acquisition), the Pledged Collateral is freely transferable and assignable, and
none of the Pledged Collateral is subject to any option, right of first refusal,
shareholders agreement, charter or bylaw provisions or contractual restriction
of any nature that could reasonably be expected to prohibit, impair, delay or
otherwise affect, in each case, in any manner material and adverse to the
Secured Parties the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Agent of rights and
remedies hereunder;
(5)the execution and performance by the Grantors of this Agreement are within
each Grantor’s corporate or limited liability company powers and have been duly
authorized by all necessary corporate action or other organizational action;
(6)no material consent or approval of any Governmental Authority or any Person
is required under any applicable law or the organizational documents of any
issuer of Pledged Collateral to ensure the validity of the pledge effected
hereby, except for (i) approvals, consents, exemptions, authorizations or other
actions by, or notices to, or filings and registrations necessary to perfect the
Liens on the Collateral granted by the Loan Parties to the Agent, for the
benefit of the Secured Parties, that pursuant to the express terms of the Loan
Documents are not required to have been completed, obtained or made as at each
time of this representation, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect, and (iii) any approvals,
consents, exemptions, authorizations or other actions, notices or filings;
(7)by virtue of the execution and delivery by each Grantor of this Agreement,
and delivery of the Pledged Equity consisting of certificated securities to, and
continued possession thereof by, the Agent in any state in the United States,
the Agent (for the benefit of the Secured Parties) has a valid and perfected
first-priority lien upon and security interest in such Pledged Equity as
security for the payment and performance of the Secured Obligations to the
extent such perfection is governed by the UCC, subject only to Permitted Liens
which are non-consensual;
(8)by virtue of (i) the filing of Uniform Commercial Code financing statements
or other appropriate filings, recordings or registrations prepared by the Agent
based
        -11-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



upon the information provided to the Agent in the Perfection Certificate for
filing in the applicable filing office, in each case, as required by
Section 5.12 of the Credit Agreement and (ii) delivery of the Pledged Debt
consisting of promissory notes or other instruments to the Agent, the Agent (for
the benefit of the Secured Parties) has a valid and perfected first-priority
security interest in respect of all Collateral in which the Security Interest in
the Pledged Debt may be perfected under Article 9 of the UCC by the filing of a
financing statement in such applicable filing office or by possession of the
Pledged Debt consisting of promissory notes or other instruments; and
(9)the pledge effected hereby is effective to vest in the Agent, for the benefit
of the Secured Parties, the rights set forth herein of the Agent in the Pledged
Collateral.
Subject to the terms of this Agreement, each Grantor hereby agrees that upon the
occurrence and during the continuance of an Event of Default, it will comply
with instructions of the Agent with respect to the Equity Interests in such
Grantor that constitute Pledged Equity hereunder without further consent by the
applicable owner or holder of such Equity Interests.
SECTION iv.Certification of Limited Liability Company and Limited Partnership
Interests
. No Limited Liability Company Interest or Partnership Interest that constitutes
Pledged Equity is, or shall be, represented by a certificate unless (a) the
limited liability company agreement or partnership agreement expressly provides
that such interests shall be a “security” within the meaning of Article 8 of the
UCC of the applicable jurisdiction or (b) regardless of whether such Pledged
Equity is a “security” within the meaning of Article 8 of the UCC, any and all
certificates evidencing such Pledged Equity are delivered to the Agent in
accordance with Section 2.02. If any limited liability company or limited
partnership controlled by any Grantor that constitutes Pledged Equity includes
in its limited liability company agreement or partnership agreement that any
interests in such limited liability company or such limited partnership are a
“security” as defined under Article 8 of the UCC, the applicable Grantor shall
promptly certificate any Equity Interests in any such limited liability company
or such limited partnership. To the extent an interest in any limited liability
company or limited partnership controlled by any Grantor and pledged under
Section 2.01 is certificated or becomes certificated, (i) each such certificate
shall be delivered to the Agent, pursuant to Section 2.02(a) and (ii) such
Grantor shall fulfill all other requirements under Section 2.02 applicable in
respect thereof. Such Grantor hereby agrees that if any of the Pledged
Collateral is at any time not evidenced by certificates of ownership, then each
applicable Grantor shall, to the extent permitted by applicable law, if
necessary or, upon the reasonable request of the Agent, desirable to perfect a
security interest in such Pledged Collateral, cause such pledge to be recorded
on the equity holder register or the books of the issuer, execute any customary
pledge forms or other documents necessary or appropriate to complete the pledge
and give the Agent the right to transfer such Pledged Collateral under the terms
hereof.


SECTION v.Registration in Nominee Name; Denominations
. If any Event of Default shall have occurred and be continuing, and the Agent
shall have given the Administrative Loan Party written notice of such Event of
Default, (a) the Agent, on behalf
        -12-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



of the Secured Parties, shall have the right to hold the Pledged Equity in its
own name as pledgee, the name of its nominee (as pledgee or as sub-agent) or the
name of the applicable Grantor, endorsed or assigned in blank or in favor of the
Agent and each Grantor will promptly give to the Agent copies of any written
notices or other written communications received by it with respect to Pledged
Equity registered in the name of such Grantor and (b) the Agent shall have the
right to exchange the certificates representing Pledged Equity for certificates
of smaller or larger denominations for any purpose consistent with this
Agreement, to the extent permitted by the documentation governing such Pledged
Securities.


SECTION vi.Voting Rights; Dividends and Interest.
(1)Unless and until any Event of Default shall have occurred and be continuing
and the Agent shall have given the Administrative Loan Party one (1) Business
Day’s prior written notice that the rights of the Grantors under this
Section 2.06 are being suspended:
(a)Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof and each Grantor agrees that it shall not exercise such rights in
violation of this Agreement, the Credit Agreement and the other Loan Documents.
(b)The Agent shall promptly (after reasonable advance notice) execute and
deliver to each Grantor, or cause to be executed and delivered to such Grantor,
all such proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to clause (i) above.
(c)Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable laws; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Agent and the Secured
Parties and, in the case of Pledged Equity, shall be promptly (and in any event
within 10 Business Days or such longer period as the Agent may agree in its
reasonable discretion) delivered to the Agent in the same form as so received
(with any endorsement reasonably requested by the Agent). So long as no Event of
Default has occurred and is continuing, the Agent shall promptly deliver to each
Grantor any Pledged Securities in its possession if requested to be delivered to
the issuer thereof in connection with any exchange
        -13-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



or redemption of such Pledged Securities permitted by the Credit Agreement in
accordance with this Section 2.06(a)(iii).
(2)Upon the occurrence and during the continuance of any Event of Default, after
the Agent shall have notified the Administrative Loan Party of the suspension of
the Grantors’ rights under this Section 2.06, then, all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested in the Agent, which
shall have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. All dividends, interest,
principal or other distributions received by any Grantor contrary to the
provisions of this Section 2.06 shall be held in trust for the benefit of the
Agent, shall be segregated from other property or funds of such Grantor and
shall be promptly (and in any event within 10 Business Days or such longer
period as the Agent may agree in its reasonable discretion) delivered to the
Agent upon demand in the same form as so received (with any endorsement
reasonably requested by the Agent). Any and all money and other property paid
over to or received by the Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Agent in an account to be established by
the Agent upon receipt of such money or other property and shall be applied in
accordance with the provisions of Section 5.02. Once no Event of Default is
continuing, the Agent shall promptly repay to each Grantor (without interest)
all dividends, interest, principal or other distributions that such Grantor
would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 2.06 and that remain in such account (if any)
to the extent not otherwise applied in accordance with the provisions of the
Loan Documents.
(3)Upon the occurrence and during the continuance of any Event of Default, after
the Agent shall have provided the Administrative Loan Party with notice of the
suspension of its rights under this Section 2.06, all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 2.06, and the obligations of the
Agent under paragraph (a)(ii) of this Section 2.06, shall cease, and all such
rights shall thereupon become vested in the Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the Required Lenders, the
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. Once no Event of Default is continuing, each Grantor shall have the
right to exercise the voting and/or consensual rights and powers that such
Grantor would otherwise be entitled to exercise in respect of any Pledged
Securities or any part thereof in which such Grantor retains an ownership
interest (if any) pursuant to the terms of paragraph (a)(i) above, and the
obligations of the Agent under paragraph (a)(ii) of this Section 2.06 shall be
reinstated with respect thereto.
(4)In order to permit the Agent to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
each Grantor hereby grants to the Agent an irrevocable proxy to vote all or any
part of the Pledged Collateral held by such Grantor and to exercise all other
rights, powers, privileges and remedies to which a holder of such
        -14-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



Pledged Collateral would be entitled (including giving or withholding written
consents of shareholders, partners or members, as the case may be, calling
special meetings of shareholders, partners or members, as the case may be, and
voting at such meetings), which proxy shall only be effective following the
occurrence and during the continuance of any Event of Default; provided that
during such time, such proxy shall be effective automatically and without the
necessity of any action (including any transfer of such Pledged Collateral on
the record books of the issuer thereof) by any other Person (including the
issuer of such Pledged Collateral or any officer or agent thereof). Each Grantor
acknowledges and agrees that the irrevocable proxy granted to the Agent by such
Grantor pursuant to the preceding sentence with respect to the Pledged
Collateral held by such Grantor is coupled with an interest and shall be
exercisable by the Agent only after any Event of Default has occurred and is
continuing. Each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Agent all proxies, dividend payment orders and
other instruments as the Agent may from time to time reasonably request, but in
any event solely after an Event of Default has occurred and is continuing, and
each Grantor acknowledges that the Agent may utilize the power of attorney set
forth in Section 7.13 in accordance with the terms thereof.
(5)In the case of each Grantor which is an issuer of Pledged Collateral, such
Grantor agrees to (i) comply with instructions originated by the Agent with
respect to such Pledged Collateral after the occurrence and during the
continuance of any Event of Default without further consent by the registered
owner of such Pledged Collateral, and (ii) pay any dividends or other payments
with respect to the Pledged Collateral directly to the Agent after the
occurrence and during the continuance of any Event of Default.
(6)Any notice given by the Agent to the Administrative Loan Party under
Section 2.06 (i) shall be given in writing, (ii) may be given with respect to
one or more Grantors at the same or different times and (iii) may suspend some
of the rights of the Grantors under this Section 2.06 in part without suspending
all such rights (as specified by the Agent in its sole and absolute discretion)
and without waiving or otherwise affecting the Agent’s rights to give additional
notices from time to time suspending other rights so long as an Event of Default
has occurred and is continuing.
ARTICLE III.Security Interests in Personal Property
SECTION i.Security Interest.
(1)Each Grantor, as security for the payment and performance in full of the
Secured Obligations of such Grantor (including, if such Grantor is a Guarantor,
the Secured Obligations of such Grantor arising under the Guaranty), hereby
pledges to the Agent, for the benefit of the Secured Parties, and hereby grants
to the Agent, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in, all right, title or interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):
        -15-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



(a)all Accounts;
(b)all Chattel Paper;
(c)all Deposit Accounts;
(d)all Documents;
(e)all Equipment;
(f)all General Intangibles;
(g)all Goods;
(h)all Instruments;
(i)all Inventory;
(j)all Investment Property;
(k)all books and records pertaining to the Article 9 Collateral;
(l) all Intellectual Property;
(m) all Commercial Tort Claims listed on Schedule III and on any supplement
thereto received by the Agent pursuant to Section 3.03(h);
(n) all letter-of-credit rights;
(o) all Money, cash, cash equivalents, Deposit Accounts, Securities Accounts and
Commodities Accounts; and
(p) to the extent not otherwise included, all Proceeds, products, accessions,
rents and profits of any and all of the foregoing and all Supporting
Obligations, collateral security and guarantees given by any Person with respect
to any of the foregoing;
provided that, notwithstanding anything to the contrary in this Agreement, (A)
this Agreement shall not constitute a grant of a security interest in (nor shall
any pledge, grant or Security Interest attach to) any Excluded Assets and (B)
the Article 9 Collateral (and any defined term therein) shall not include any
Excluded Assets; provided, further, that this Agreement shall constitute a grant
of a security interest in any Proceeds, substitutions or replacements of any
Excluded Assets, and any Proceeds, substitutions or replacements of any Excluded
Assets shall be included in “Article 9 Collateral” (and any defined term used
therein), unless such Proceeds, substitutions or replacements would
independently constitute Excluded Assets.
(2)Each Grantor hereby irrevocably authorizes the Agent for the benefit of the
Secured Parties at any time and from time to time to file in any relevant
jurisdiction any financing statements with respect to the Collateral or any part
thereof and amendments thereto
        -16-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



and continuations thereof that (i) indicate the Collateral as “all assets of the
debtor, whether now existing or hereafter arising” or words of similar effect as
being of an equal or lesser scope or with greater detail and (ii) contain the
information required by Article 9 of the Uniform Commercial Code or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor. Each Grantor agrees to provide
such information to the Agent promptly upon any reasonable request.
(3)The Security Interest is granted as security only and shall not subject the
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Collateral; provided that the foregoing will not limit or otherwise affect the
obligations and liabilities of the Grantors to the extent set forth herein and
in the other Loan Documents.
(4)In the case of any Registered Intellectual Property Collateral, each Grantor
shall execute and deliver to the Agent Intellectual Property Security Agreements
covering all such Registered Intellectual Property Collateral owned by such
Grantor on the Closing Date or hereafter acquired.
(5)Upon notice to the Administrative Loan Party, the Agent is authorized to file
with the USPTO or the USCO (or any successor office) such Intellectual Property
Security Agreements (or supplements thereto) and such other documents as may be
necessary for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest in Registered Intellectual Property Collateral
of each Grantor in which a security interest has been granted by each Grantor,
without the signature of any Grantor, and naming any Grantor or the Grantor as
debtors and the Agent as secured party.
SECTION ii.Representations and Warranties
. Each Grantor represents and warrants to the Agent for the benefit of the
Secured Parties that:


(1)Each Grantor has good and valid rights in and title (except as otherwise
permitted by the Loan Documents, including pursuant to Section 5.01 of the
Credit Agreement) to the Article 9 Collateral with respect to which it has
purported to grant a Security Interest hereunder and has full organizational
power and authority to grant to the Agent the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any Person other than (i) any consent or approval that has been
obtained or (ii) any consent or approval which if not obtained would not
reasonably be expected to cause a Material Adverse Effect.
(2)The Perfection Certificate has been duly executed and the information set
forth therein is correct and complete in all material respects (except the
information therein with respect to the exact legal name of each Grantor shall
be correct and complete in all respects) as of the Closing Date. The Uniform
Commercial Code financing statements or other appropriate
        -17-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



filings, recordings or registrations prepared by the Agent based upon the
information provided to the Agent in the Perfection Certificate for filing in
the applicable filing office (or specified by notice from the Administrative
Loan Party to the Agent after the Closing Date in the case of filings,
recordings or registrations, in each case, as required by Section 5.12 of the
Credit Agreement (other than filings required to be made in the USPTO and the
USCO in order to perfect the Security Interests of the Agent in the Registered
Intellectual Property Collateral)), are all the filings, recordings and
registrations that are necessary to establish a valid and perfected
first-priority security interest in favor of the Agent (for the benefit of the
Secured Parties) in respect of all Collateral in which the Security Interest may
be perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions pursuant to
the Uniform Commercial Code, subject, in priority only, to Permitted Liens.
(3)With respect to Intellectual Property, each Grantor represents and warrants
that: (i) such Grantor owns or is licensed to use all Intellectual Property used
in the conduct of its business (the “Company Intellectual Property”); (ii) no
claim has been asserted, or is pending, by any Person challenging the use by
such Grantor of any Company Intellectual Property or the validity or
enforceability of any Company Intellectual Property, nor does such Grantor know
of any valid basis for any such claim, other than any such claims that could not
reasonably be expected to result in a Material Adverse Effect; and (iii) to the
knowledge of such Grantor, (A) no other Person is infringing, misappropriating
or otherwise violating any right of such Grantor in any Company Intellectual
Property, (B) such Grantor is not infringing, misappropriating or otherwise
violating any Intellectual Property of another Person, and (C) no proceedings
have been instituted or are pending against such Grantor, or threatened, and no
written notice from any other Person has been received by such Grantor alleging
any such infringement, violation, or misappropriation except (in the case of
each of the preceding clauses (A) through (C)) where the consequences thereof
could not reasonably be expected to result in a Material Adverse Effect.
(4)Each Grantor represents and warrants that the Intellectual Property Security
Agreements containing a description of all Article 9 Collateral consisting of
Registered Intellectual Property Collateral, have been delivered to the Agent
for recording by the USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. §
1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable, (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of Registered Intellectual Property Collateral to the extent required
by this Agreement or the Credit Agreement. To the extent a security interest may
be perfected by (i) filing UCC financing statements in the applicable filing
office (or specified by notice from the Administrative Loan Party to the Agent
after the Closing Date in the case of filings, recordings or registrations, in
each case, as required by Section 5.12 of the Credit Agreement) and (ii) filing,
recording or registration in USPTO or USCO, then no further or subsequent
filing, re-filing, recording, rerecording, registration or reregistration is
necessary to establish a valid and perfected first-priority security interest in
favor of the Agent (for the benefit of the Secured Parties) in respect of the
Registered Intellectual Property Collateral.
        -18-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



(5)The Security Interest constitutes (i) a valid security interest in all the
Article 9 Collateral securing the payment and performance of the Secured
Obligations and (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code. The Security Interest is and shall be prior to any other Lien
on any of the Article 9 Collateral, subject, in priority only, to Permitted
Liens.
(6)The Article 9 Collateral is owned by the Grantors free and clear of any Lien,
except for Permitted Liens. None of the Grantors has filed or consented to the
filing of (i) any financing statement or analogous document under the Uniform
Commercial Code or any other applicable laws covering any Article 9 Collateral,
(ii) any assignment in which any Grantor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
the USPTO or the USCO or (iii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens and financing statements, assignments and other filings
expressly permitted by the Credit Agreement.
(7)As of the Closing Date, Schedule II lists the locations at which Equipment
having a Fair Market Value of more than $1,000,000 (per location) (other than
(i) mobile goods, (ii) Equipment in transit or out for repair or refurbishment,
and (iii) Equipment in the possession of employees or customers of the Grantors
in the ordinary course of business) of the Grantors are kept.
(8)Schedule III (as supplemented pursuant to Section 3.03(h) from time to time)
lists each Commercial Tort Claim of any Grantor in an amount (taking the greater
of the aggregate claimed damages thereunder or the reasonably estimated value
thereof) reasonably estimated by such Grantor to exceed $2,500,000.
(9)With respect to such Grantor’s Deposit Accounts and Securities Accounts
(other than Excluded Accounts), each such Grantor is the sole customer of such
Deposit Account or the sole entitlement holder of such Securities Account, as
applicable, and no such Grantor has agreed to or is otherwise aware of any
Person having “control” (within the meanings of Section 9104 of the New York
UCC) over, or any other interest in, such Deposit Accounts or Securities
Accounts in which any such Grantor has an interest credited thereto.
SECTION iii.Covenants.
(1)Administrative Loan Party agrees to notify the Agent in writing (i) at least
10 calendar days prior to (or such shorter period in advance of such change as
the Agent may agree in its reasonable discretion), any change in (A) the legal
name of any Grantor, (B) the identity or type of organization or corporate
structure of any Grantor, or (C) the jurisdiction of organization of any
Grantor, and (ii) promptly, but at any event within 10 Business Days (or such
        -19-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



longer period as the Agent may agree in its reasonable discretion) after any
change in (A) the chief executive office of any Grantor or (B) the
organizational identification number of such Grantor, if any.
(2)Subject to Section 5.12 of the Credit Agreement, each Grantor shall, at its
own expense, upon the reasonable request of the Agent, take any and all
commercially reasonable actions necessary to defend title to the Article 9
Collateral against all Persons and to defend the Security Interest of the Agent
in the Article 9 Collateral and the first priority thereof against any Lien not
expressly permitted pursuant to Section 6.02 of the Credit Agreement; provided
that, nothing in this Agreement shall prevent any Grantor from discontinuing the
operation or maintenance of any of its assets or properties if such
discontinuance is (i) determined by such Grantor to be desirable in its
reasonable business judgment and (ii) permitted by the Credit Agreement.
(3)Subject to Section 5.12 of the Credit Agreement, each Grantor agrees, at its
own expense, to execute, acknowledge, deliver and cause to be filed all such
further instruments and documents and take all such actions as the Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements or other documents in connection
herewith or therewith.
(4)At its option after the occurrence and during the continuance of any Event of
Default, the Agent may discharge past due taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Collateral that are not Permitted Liens, and may pay for the maintenance and
preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement or any other Loan Document (subject, in the
case of Intellectual Property, to Section 3.03(g)(iii)) and within a reasonable
period of time after the Agent has requested that it do so, and each Grantor
jointly and severally agrees to reimburse the Agent pursuant to the terms of the
Credit Agreement. Nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.
(5)If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person, the Fair Market Value of which is in
excess of $500,000 individually, or $1,000,000 in the aggregate for all such
property subject to security interests in favor of the Grantors, to secure
payment and performance of an Account, such Grantor shall promptly grant a
security interest to the Agent for the benefit of the Secured Parties therein.
Such grant need not be filed of public record unless necessary to continue the
perfected status of the security interest against creditors of and transferees
from the Account Debtor or other Person granting the security interest.
        -20-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



(6)If at any time any amounts payable under or in connection with any Collateral
owned by any Grantor shall be or become evidenced by an instrument or tangible
chattel paper, the Fair Market Value of which is in excess of $500,000
individually, or $1,000,000 in the aggregate for all such instruments and
tangible chattel paper of the Grantors, and, in the case of any such instrument
or tangible chattel paper, such Grantor shall comply with the covenants in
Section 2.02(b). If any amount payable under or in connection with any
Collateral owned by any Grantor shall be or become evidenced by electronic
chattel paper in excess of $500,000 individually, or $1,000,000 in the aggregate
for all such electronic chattel paper of the Grantors, such Grantor shall
provide prompt notice to the Agent thereof and, at the request and option of the
Agent, take all steps necessary to grant Agent control of all such electronic
chattel paper for the purposes of Section 9-105 of the UCC (or any similar
Section under any equivalent UCC) and all “transferable records” as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act.
(7)Intellectual Property Covenants.
(a)Other than to the extent not prohibited herein or in the Credit Agreement or,
with respect to registrations and applications no longer used or useful in the
applicable Grantor’s business operations, except to the extent failure to act
would not, as deemed by the applicable Grantor in its reasonable business
judgment, reasonably be expected to have a Material Adverse Effect, each Grantor
agrees to (A) take, at its expense, all reasonable steps permitted by any
applicable law to pursue the registration and maintenance of each Patent,
Trademark, or Copyright registration or application now or hereafter included in
the Collateral of such Grantor that are not Excluded Assets, (B) take all
reasonable steps permitted by any applicable law to prevent any of the
Intellectual Property included in the Collateral, from lapsing, being
terminated, or becoming invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, become publicly known) and (C) take all
reasonable steps permitted by any applicable law to preserve and protect each
item of its Intellectual Property, including, without limitation, maintaining
the quality of any and all products or services used or provided in connection
with any of the Trademarks, at a level equal to or better than the quality of
the products and services as of the Closing Date, and taking reasonable steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to standards of quality.
(b)Administrative Loan Party shall provide (A) on each date on which a
Compliance Certificate is delivered to the Agent pursuant to Section 5.04(c) of
the Credit Agreement, a list of any Registered Intellectual Property Collateral
not covered by the filings required under Section 3.02(c), together with
supplemental Intellectual Property Security Agreements substantially in the form
of Exhibits C, D and E, as applicable, covering all such Registered Intellectual
Property Collateral, and (B) within thirty (30) days of the acquisition, filing
or issuance of any material Copyrights owned by a Grantor which are the subject
of an issuance, registration or pending application in any intellectual property
registry, and at such other times as may be reasonably requested by the Agent, a
list of such material Copyrights,
        -21-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



together with supplemental Intellectual Property Security Agreements
substantially in the form of Exhibit E covering all such material Copyrights.
(c)Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Loan Document prevents or shall be deemed to prevent any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property to the extent permitted by the Credit
Agreement if such Grantor determines in its reasonable business judgment that
such discontinuance is desirable in the conduct of its business.
(8)Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount (taking the greater of the aggregate claimed
damages thereunder or the reasonably estimated value thereof) reasonably
estimated by such Grantor to exceed $2,500,000 for which this clause has not
been satisfied and for which such Grantor has asserted a claim, such Grantor
shall (i) so long as no Event of Default shall have occurred and be continuing,
on the date on which a Compliance Certificate is delivered to the Agent pursuant
to Section 5.04(c) of the Credit Agreement for the fiscal quarter in which such
Grantor has acquired such Commercial Tort Claim, or (ii) if an Event of Default
shall have occurred and be continuing, promptly after such Grantor has acquired
such Commercial Tort Claim, notify the Agent thereof in a writing signed by such
Grantor that supplements Schedule III (including a summary description of such
claim) and grant to the Agent, for the benefit of the Secured Parties, in such
writing a valid security interest therein and in the proceeds thereof, all upon
the terms of this Agreement.
(9)Letter of Credit Rights. If any Grantor is or becomes the beneficiary of a
letter of credit that is (i) not a supporting obligation of any Collateral and
(ii) in excess of $1,000,000 individually, or $2,500,000 in the aggregate for
all such letters of credit of the Grantors, such Grantor shall (A) so long as no
Event of Default shall have occurred and be continuing, on the date on which a
Compliance Certificate is delivered to the Agent pursuant to Section 5.04(c) of
the Credit Agreement for the fiscal quarter in which such Grantor becomes a
beneficiary thereof, or (B) if an Event of Default shall have occurred and be
continuing, promptly after such Grantor becomes a beneficiary thereof, notify
the Agent thereof and, at the request of the Agent, enter into a Contractual
Obligation with the Agent, the issuer of such letter of credit or any nominated
person with respect to the letter-of-credit rights under such letter of credit.
Such Contractual Obligation shall collaterally assign such letter-of-credit
rights to the Agent and such assignment shall be sufficient to grant control to
the Agent for the purposes of Section 9-107 of the UCC (or any similar
Section under any equivalent UCC), and shall be in form and substance reasonably
satisfactory to Agent.
(10)Accounts Receivable. Other than in the ordinary course of business, each
Grantor shall not amend, modify, terminate or waive any provision of any
Accounts Receivable in any manner which could reasonably be expected to have a
material adverse effect on the value of such Accounts Receivable. After the
occurrence and during the continuance of any Event of Default (i) each Grantor
shall not (A) grant any extension or renewal of the time of payment of
        -22-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



any Accounts Receivable, (B) compromise or settle any dispute, claim or legal
proceeding with respect to any Accounts Receivable for less than the total
unpaid balance thereof, (C) release, wholly or partially, any Person liable for
the payment thereof, or (D) allow any credit or discount thereon, in each case
of clauses (A), (B), (C) and (D), other than in the ordinary course of business
and (ii) the Agent shall have the right to enforce, at the expense of such
Grantor, collection of any such Accounts Receivable and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done.
(11)Deposit and Securities Accounts.
(a)Subject to Sections 5.12 and 5.14 of the Credit Agreement, each Grantor shall
maintain all Deposit Accounts and Securities Accounts (excluding any Excluded
Accounts) only with financial institutions that have executed an agreement (in
form and substance reasonably acceptable to the Agent) (an “Account Control
Agreement”) with such Grantor and the Agent, agreeing to comply with
instructions issued or originated by the Agent directing the disposition of
funds from time to time credited to such Deposit Account or Securities Account
without further consent of any Grantor or any other Person; provided that
(A) for any such Deposit Accounts and Securities Accounts not in existence on
the Closing Date, the applicable Grantor shall cause such an Account Control
Agreement to be in place within 90 days (or such longer period of time as the
Agent may approve in its sole discretion) of the opening of (or acquisition of)
such accounts, and (B) the provisions of this paragraph shall not apply to any
Deposit Account for which any Grantor, the depositary bank and the Agent have
entered into a cash collateral agreement specially negotiated among such
Grantor, the depositary bank and the Agent for the specific purpose set forth
therein. The Agent agrees that (x) it shall have no right to provide any such
instructions unless a Cash Dominion Period is in effect, and (y) if such
instructions have been delivered by the Agent to a financial institution and no
Cash Dominion Period is continuing, the Agent and such Grantor agree to promptly
amend the applicable Account Control Agreement with the applicable financial
institution or enter into a new Account Control Agreement with such financial
institution (or rescind any such instructions), as and to the extent required by
such financial institutions, to reestablish the right of such Grantor to provide
written instructions from time to time to such financial institution for the
disposition of funds in the applicable Deposit Account or Securities Account,
unless and until a new Cash Dominion Period has commenced. Any funds received by
Agent pursuant to an Account Control Agreement shall be applied in accordance
with Section 2.13(d) of the Credit Agreement or Section 7.02 of the Credit
Agreement, as applicable.
(b)On each date on which a Compliance Certificate is delivered to the Agent
pursuant to Section 5.04(c) of the Credit Agreement, the Administrative Loan
Party shall provide a list of any Deposit Accounts and Securities Accounts which
are not subject to an Account Control Agreement, together with an indication of
which such accounts are Excluded Accounts; it being understood and agreed that
no Account Control Agreement shall be required to be delivered in connection
with the Designated Subleased Equipment Designated Account.
        -23-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



(c)Each Grantor represents, warrants and covenants that no amounts shall be
deposited into the Designated Subleased Equipment Designated Account other than
payments from customers pursuant to a Designated Subleased Equipment Lease.
ARTICLE IV.Guarantee
SECTION i.The Guarantee
. Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety to each Secured
Party and their respective permitted successors and assigns, the prompt payment
in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the principal of and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of (a) the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code and
(b) any other Debtor Relief Laws) on the Loans made by the Lenders to, and any
promissory notes evidencing the Indebtedness of Borrowers to the Lender held by
each Lender of, Borrowers, and all other Secured Obligations from time to time
owing to the Secured Parties by any Loan Party under any Loan Document or any
Bank Product Agreement evidencing a Secured Bank Product Obligation, in each
case strictly in accordance with the terms thereof (such obligations, including
any future increases in the amount thereof, being herein collectively called the
“Guaranteed Obligations”); provided, however, that Guaranteed Obligations shall
exclude all Excluded Swap Obligations. The Guarantors hereby jointly and
severally agree that if Borrowers or other Guarantor(s) shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.


SECTION ii.Obligations Unconditional
. The obligations of the Guarantors under Section 4.01 shall constitute a
guaranty of payment when due and not of collection and to the fullest extent
permitted by applicable law, are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations of Borrowers under this Agreement,
the Credit Agreement, any promissory notes evidencing the Indebtedness of
Borrowers to the Lender or any other agreement or instrument referred to herein
or therein, or any substitution, release or exchange of any other guarantee of
or security for any of the Guaranteed Obligations, and, irrespective of any
other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or Guarantor (except for payment in
full), including any defense of setoff, counterclaim, recoupment or termination.
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not
        -24-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:


(a)at any time or from time to time, without notice to the Guarantors, to the
extent permitted by law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be amended or waived;
(b)any of the acts mentioned in any of the provisions of this Agreement or any
promissory notes evidencing the Indebtedness of Borrowers to the Lender or any
other agreement or instrument referred to herein or therein shall be done or
omitted;
(c)the maturity of any of the Guaranteed Obligations shall be accelerated,
extended or renewed or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or except as
permitted pursuant to Section 4.08, any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;
(d)any Lien or security interest granted to, or in favor of the Agent as
security for any of the Guaranteed Obligations shall fail to be or remain
perfected or the existence of any intervening Lien or security interest; or
(e)the release of any other Guarantor pursuant to Section 4.08.
Each Guarantor hereby expressly waives (to the fullest extent permitted by law)
diligence, presentment, demand of payment, protest and, to the extent permitted
by law, all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrowers under this
Agreement, the Credit Agreement or any promissory notes evidencing the
Indebtedness of Borrowers to the Lender or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. Each Guarantor
waives any rights and defenses that are or may become available to it by reason
of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of the California Civil
Code; the foregoing waivers and the provisions hereinafter set forth which
pertain to California law are included solely out of an abundance of caution,
and shall not be construed to mean that any of the above-referenced provisions
of California law are in any way applicable to this Guaranty or the Secured
Obligations. Each Guarantor waives, to the extent permitted by law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings among Borrowers and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held
        -25-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



by Secured Parties, and the obligations and liabilities of the Guarantors
hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Parties or any other person at any time of any right or remedy against Borrowers
or against any other person which may be or become liable in respect of all or
any part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders, and their respective successors
and assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.
SECTION iii.Reinstatement
. The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of Borrowers or any other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.


SECTION iv.Subrogation; Subordination
. Each Guarantor hereby agrees that until the payment in full and satisfaction
in full of all Guaranteed Obligations (other than in respect of Secured Bank
Product Obligations and contingent indemnification obligations not yet due and
owing, and L/C Exposure that has been cash collateralized, backstopped or deemed
reissued under another agreement, in each case, in a manner reasonably
satisfactory to the applicable Issuing Bank) and the expiration and termination
of the Commitments of the Lenders under this Agreement it shall subordinate any
claim and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 4.01, whether by
subrogation, contribution or otherwise, against Borrowers or any other Guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.


SECTION v.Remedies
. The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of Borrowers under this Agreement, the Credit
Agreement and any promissory notes evidencing the Indebtedness of Borrowers to
the Lender may be declared to be forthwith due and payable as provided in
Section 7.01 of the Credit Agreement (and shall be deemed to have become
automatically due and payable in the circumstances provided in such Section )
for purposes of Section 4.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Borrowers and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrowers)
shall forthwith become due and payable by the Guarantors for purposes of
Section 4.01.


        -26-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



SECTION vi.Continuing Guarantee
. The Guarantee in this Article IV is a continuing guarantee of payment, and
shall apply to all Guaranteed Obligations whenever arising.


SECTION vii.General Limitation on Guarantee Obligations
. In any action or proceeding involving any state corporate limited partnership
or limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 4.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 4.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other Person, be
automatically limited and reduced to the highest amount (after giving effect to
the liability under this Guaranty and the right of contribution established in
Section 4.09, but before giving effect to any other guarantee) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.


SECTION viii.Release of Guarantors
. If, in compliance with the terms and provisions of the Loan Documents, (a) all
or substantially all of the Equity Interests of any Guarantor are sold or
otherwise transferred to a Person or Persons none of which is a Loan Party in a
transaction permitted hereunder or (b) any Guarantor becomes an Excluded
Subsidiary (any such Guarantor, and any Guarantor referred to in clause (a), a
“Transferred Guarantor”), such Transferred Guarantor shall, upon the
consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement and the other Loan Documents,
including its obligations to pledge and grant any Collateral owned by it
pursuant to any Security Document and, in the case of a sale of all or
substantially all of the Equity Interests of the Transferred Guarantor, the
pledge of such Equity Interests to the Agent pursuant to the Security Documents
shall be automatically released, and, so long as the Administrative Loan Party
shall have provided the Agent such certifications or documents as the Agent
shall reasonably request, the Agent shall take such actions as are necessary to
effect each release described in this Section 4.08 in accordance with the
relevant provisions of the Security Documents.


When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied
(other in respect of Secured Bank Product Obligations and contingent
indemnification obligations not yet due and owing), and no Letter of Credit
remains outstanding (or any L/C Exposure has been cash collateralized,
backstopped or deemed reissued under another agreement, in each case, in a
manner reasonably satisfactory to the applicable Issuing Bank), this Agreement
and the Guarantees made herein shall terminate with respect to all Obligations,
except with respect to Obligations that expressly survive such repayment
pursuant to the terms of this Agreement.


        -27-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



SECTION ix.Right of Contribution
. Each Guarantor hereby agrees that to the extent that a Guarantor shall have
paid more than its proportionate share of any payment made hereunder, such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder which has not paid its proportionate share of such
payment. Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 4.04. The provisions of this Section 4.09 shall in no
respect limit the obligations and liabilities of any Guarantor to the Agent,
each Issuing Bank and the Lenders and each Guarantor shall remain liable to the
Agent, each Issuing Bank and the Lenders for the full amount guaranteed by such
Guarantor hereunder.


SECTION x.Keepwell
. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 4.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 4.10, or otherwise
under this Guarantee, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 4.10 shall remain
in full force and effect until all Commitments hereunder have terminated, and
all Loans or other Obligations hereunder which are accrued and payable have been
paid or satisfied (other than in respect of Secured Bank Product Obligations and
contingent indemnification obligations not yet due and owing), and no Letter of
Credit remains outstanding (or any L/C Exposure has been cash collateralized,
backstopped or deemed reissued under another agreement, in each case, in a
manner reasonably satisfactory to the applicable Issuing Bank). Each Qualified
ECP Guarantor intends that this Section 4.10 constitute, and this Section 4.10
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.


ARTICLE V.Remedies
SECTION i.Remedies Upon Default
. Upon the occurrence and during the continuance of any Event of Default, it is
agreed that the Agent shall have the right to exercise any and all rights
afforded to a secured party with respect to the Secured Obligations, under the
Uniform Commercial Code or other applicable law or in equity and also may
(i) require each Grantor to, and each Grantor agrees that it will at its expense
and upon request of the Agent, promptly assemble all or part of the Collateral
as directed by the Agent and make it available to the Agent at a place and time
to be designated by the Agent that is reasonably convenient to both parties;
(ii) occupy any premises owned or, to the extent lawful
        -28-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



and permitted, leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under applicable law, without obligation to
pay rent or otherwise to such Grantor or any other Person in respect of such
occupation; provided that the Agent shall provide the applicable Grantor with
notice thereof prior to or promptly after such occupancy; (iii) exercise any and
all rights and remedies of any of the Grantors under or in connection with the
Collateral, or otherwise in respect of the Collateral; and (iv) subject to the
mandatory requirements of applicable law and the notice requirements described
below, sell or otherwise dispose of all or any part of the Collateral securing
the Secured Obligations at a public or private sale or at any broker’s board or
on any securities exchange, for cash, upon credit or for future delivery as the
Agent shall deem appropriate. The Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Agent shall have the right to assign, transfer and deliver to the purchaser
or purchasers thereof the Collateral so sold. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any applicable
law now existing or hereafter enacted.


The Agent shall give the applicable Grantor(s) 10 calendar days’ written notice
(which each Grantor agrees is commercially reasonable notice within the meaning
of Section 9611 of the UCC or its equivalent in other jurisdictions) of the
Agent’s intention to make any sale of Collateral. Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Agent may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Agent may (in its sole and absolute discretion) determine. The
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Agent until the sale price is paid by the purchaser or purchasers thereof, but
the Agent shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may be sold again upon like notice. At any public
(or, to the extent permitted by applicable law, private) sale made pursuant to
this Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted
        -29-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



by applicable law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
The Agent may sell any Collateral in accordance with the provisions of this
Agreement and the other Loan Documents and applicable law without giving any
warranties as to such Collateral. The Agent may specifically disclaim or modify
any warranties of title or the like. The Agent shall have no obligation to
marshal any of the Collateral. For purposes hereof, a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof, the Agent shall be free to carry out such sale pursuant to such
agreement and no Grantor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.


SECTION ii.Application of Proceeds
. The proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, shall be applied in accordance with Section 7.02 of the
Credit Agreement.


The Agent shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Agreement. Upon any
sale of Collateral by the Agent (including pursuant to a power of sale granted
by statute or under a judicial proceeding), the receipt of the Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Agent or such officer or be answerable in any way for the
misapplication thereof.


The Agent shall have no liability to any of the Secured Parties for actions
taken in reliance on information supplied to it as to the amounts of unpaid
principal and interest and other amounts outstanding with respect to the Secured
Obligations; provided that nothing in this sentence shall prevent any Grantor
from contesting any amounts claimed by any Secured Party in any information so
supplied. All distributions made by the Agent pursuant to this Section 5.02
shall be final (absent manifest error).


SECTION iii.Grant of License to Use Intellectual Property
. For the exclusive purpose of enabling the Agent to exercise rights and
remedies under this Agreement at and during the continuance of such time as the
Agent shall be lawfully entitled to exercise such rights and remedies at any
time after and during the continuance of any Event of
        -30-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



Default, each Grantor hereby grants to the Agent a nonexclusive, royalty-free,
limited license to use, license or sublicense any of the Intellectual Property
now owned or hereafter acquired by such Grantor, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software used for the compilation or
printout thereof; provided, however, that all of the foregoing rights of the
Agent to use such licenses, sublicenses and other rights, and (to the extent
permitted by the terms of such licenses and sublicenses) all licenses and
sublicenses granted thereunder, shall expire immediately upon the termination or
cure of all Events of Default and shall be exercised by the Agent solely during
the continuance of any Event of Default and upon written notice to the
applicable Grantor of any Event of Default, and nothing in this Section 5.03
shall require Grantors to grant any license that is prohibited by any rule of
law, statute or regulation, unreasonably prejudices the value of any
Intellectual Property, or is prohibited by, or constitutes a breach or default
under or results in the termination of any contract, license, agreement,
instrument or other document evidencing, giving rise to or theretofore granted;
provided, further, that any such license and any such license granted by the
Agent to a third party shall include reasonable and customary terms and
conditions necessary to preserve the existence, validity and value of the
affected Intellectual Property, including provisions requiring (as applicable)
the continuing confidential handling of trade secrets, requiring the use of
appropriate notices and prohibiting the use of false notices, quality control
and inurement provisions with regard to Trademarks, patent designation
provisions with regard to Patents, copyright notices and restrictions on
decompilation and reverse engineering of copyrighted software (it being
understood and agreed that, without limiting any other rights and remedies of
the Agent under this Agreement, any other Loan Document or applicable law,
nothing in the foregoing license grant shall be construed as granting the Agent
rights in and to such Intellectual Property above and beyond the extent to which
such Grantor has the right to grant a sublicense to such Intellectual Property).
Upon the occurrence and during the continuance of any Event of Default, the
Agent may also exercise the rights afforded under Section 5.01 with respect to
Intellectual Property contained in the Article 9 Collateral.


SECTION iv.Effect of Securities Laws
. Each Grantor recognizes that the Agent may be unable to effect a public sale
of any or all of the Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Agent shall be under no obligation
to delay a sale of any of the Pledged Collateral for the period of time
necessary to permit the applicable issuer thereof to register such securities
for public sale under the Securities Act, or under applicable state securities
laws, even if such issuer would agree to do so.


SECTION v.Deficiency
        -31-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



. Each Grantor shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Collateral are insufficient to pay its Secured
Obligations and, to the extent set forth herein and in the other Loan Documents,
the fees and disbursements of any attorneys employed by any Secured Party to
collect such deficiency.


ARTICLE VI.Subordination
SECTION i.Subordination.
(1) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors to indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the payment in full of the Secured
Obligations (other than (i) in respect of Secured Bank Product Obligations, (ii)
contingent indemnification obligations not yet due and owing and (iii) any L/C
Exposure which has been cash collateralized, back-stopped by a letter of credit
or deemed reissued under another agreement, in each case, in a manner reasonably
satisfactory to the applicable Issuing Bank). No failure on the part of
Borrowers or any other Grantor to make the payments required under applicable
law or otherwise shall in any respect limit the obligations and liabilities of
any Grantor with respect to its obligations hereunder, and each Grantor shall
remain liable for the full amount of the obligations of such Grantor hereunder.
(2)Each Grantor hereby agrees that all Indebtedness owed to it by any other
Grantor shall be fully subordinated to the payment in full of the Secured
Obligations (other than (i) in respect of Secured Bank Product Obligations, (ii)
contingent indemnification obligations not yet due and owing and (iii) any L/C
Exposure which has been cash collateralized, back-stopped by a letter of credit
or deemed reissued under another agreement, in each case, in a manner reasonably
satisfactory to the applicable Issuing Bank).
ARTICLE VII.Miscellaneous
a.Notices
. All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 9.01 of the
Credit Agreement. All communications and notices hereunder to Borrowers or any
other Grantor shall be given to it in care of the Administrative Loan Party as
provided in Section 9.01 of the Credit Agreement.


b.Waivers; Amendment.
(3)No failure or delay by any Secured Party in exercising any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege
        -32-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges of the Secured Parties herein provided, and provided under each other
Loan Document, are cumulative and are not exclusive of any rights, remedies,
powers and privileges provided by applicable law. No waiver of any provision of
this Agreement or consent to any departure by any Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit or the provision of services under any Bank Product Agreement evidencing
Secured Bank Product Obligations shall not be construed as a waiver of any
Default or Event of Default, regardless of whether any Secured Party may have
had notice or knowledge of such Default or Event of Default at the time.
(4)Subject to the terms of the Intercreditor Agreement, neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Agent and the Grantor
or Grantors with respect to which such waiver, amendment or modification is to
apply, subject to Section 5.12 of the Credit Agreement and any consent required
in accordance with Section 9.08 of the Credit Agreement.
c.Agent’s Fees and Expenses; Indemnification.
(5)The parties hereto agree that the Agent shall be entitled to reimbursement of
its reasonable and documented out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in Section 9.05 of
the Credit Agreement.
(6)Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, any resignation of the
Agent or any investigation made by or on behalf of the Agent or any other
Secured Party. All amounts due under this Section 7.03 shall be payable within
30 days of written demand therefor (including documentation reasonably
supporting such request).
d.Successors and Assigns
. The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


e.Survival of Agreement
. All covenants, agreements, representations and warranties made by the Grantors
hereunder and in the other Loan Documents and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by
        -33-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



the Secured Parties and shall survive the execution and delivery of the Loan
Documents, the making of any Loans and issuance of any Letters of Credit and the
provision of services under any Bank Product Agreement evidencing Secured Bank
Product Obligations, regardless of any investigation made by any Secured Party
or on its behalf and notwithstanding that any Secured Party may have had notice
or knowledge of any Default or Event of Default at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as this Agreement has not been terminated or released pursuant to
Section 7.11.


f.Counterparts; Effectiveness; Several Agreement
. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by facsimile or other electronic communication of
an executed counterpart of a signature page to this Agreement shall be effective
as delivery of an original executed counterpart of this Agreement. This
Agreement shall become effective as to any Grantor when a counterpart hereof
executed on behalf of such Grantor shall have been delivered to the Agent and a
counterpart hereof shall have been executed on behalf of the Agent, and
thereafter shall be binding upon such Grantor and the Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Grantor, the Agent and the other Secured Parties and their respective permitted
successors and assigns, except that no Grantor shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) without the prior written consent of
the Agent, except to the extent permitted by the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, restated, modified, supplemented, waived or released
with respect to any Grantor without the approval of any other Grantor and
without affecting the obligations of any other Grantor hereunder.


g.Severability
. If any provision of this Agreement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


h.Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service
of Process.
(7)The terms of Sections 9.07, 9.11 and 9.15 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
(8)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by applicable law.
i.Headings
        -34-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



. Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.


j.Security Interest Absolute
. To the extent permitted by applicable law, all rights of the Agent hereunder,
the Security Interest, the grant of a security interest in the Pledged
Collateral and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Secured Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Secured Obligations, or any other amendment
or waiver of or any consent to any departure from the Credit Agreement, any
other Loan Document or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Secured Obligations or (d) any other
circumstance that might otherwise constitute a defense (other than defense of
payment or performance) available to, or a discharge of, any Grantor in respect
of the Secured Obligations or this Agreement.


k.Termination, Release or Subordination.
(9)This Agreement (other than with respect to provisions hereof that expressly
survive termination), the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations and any
Liens arising therefrom shall be automatically released upon the termination of
all Commitments, the payment in full of all Secured Obligations (other than in
respect of Secured Bank Product Obligations and contingent indemnification
obligations not yet due and owing) and the expiration or termination of all
Letters of Credit (or any L/C Exposure has been cash collateralized, backstopped
or deemed reissued under another agreement, in each case, in a manner reasonably
satisfactory to the applicable Issuing Bank).
(10)A Guarantor shall automatically be released from its obligations hereunder
and the Security Interest and any Liens granted herein to the Agent in the
Collateral of such Guarantor shall be automatically released upon the
consummation of any transaction permitted by and in accordance with the terms of
the Credit Agreement as a result of which such Guarantor ceases to be a
Subsidiary of Administrative Loan Party or becomes an Excluded Subsidiary.
(11)Upon any disposition by any Grantor of any Collateral that is permitted
under and in accordance with the terms of the Credit Agreement (other than a
sale or transfer to another Loan Party), or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 9.08 of the Credit Agreement, the security
interest in such Collateral shall be automatically released.
(12)In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section 7.11, the Agent shall execute and deliver to any Grantor,
at such
        -35-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



Grantor’s expense, all documents that such Grantor shall reasonably request to
evidence such termination or release and shall perform such other actions
reasonably requested by such Grantor to effect such release, including delivery
of certificates, securities and instruments. Any execution and delivery of
documents pursuant to this Section 7.11 shall be without recourse to or warranty
by the Agent.
l.Additional Grantors
. Pursuant to Section 5.12 of the Credit Agreement, certain additional
Subsidiaries of the Grantors may be required to enter in this Agreement as
Grantors. Upon execution and delivery by the Agent and a Subsidiary of a
Supplement, such Subsidiary shall become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein. The execution and
delivery of any such instrument shall not require the consent of any other
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.


m.Agent Appointed Attorney-in-Fact
. Each Grantor hereby appoints the Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after the occurrence and
during the continuance of any Event of Default, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Agent shall have the right, after the occurrence and during the continuance
of any Event of Default and with full power of substitution either in the
Agent’s name or in the name of such Grantor:


(13)to receive, endorse, assign and/or deliver any and all notes, acceptances,
checks, drafts, money orders or other evidences of payment relating to the
Collateral or any part thereof;
(14)to demand, collect, receive payment of, give receipt for and give discharges
and releases of all or any of the Collateral;
(15)to sign the name of any Grantor on any invoice or bill of lading relating to
any of the Collateral;
(16)upon prior written notice to the Administrative Loan Party (unless an Event
of Default under Section 7.01(g) or Section 7.01(h) of the Credit Agreement has
occurred and is continuing, in which case no such notice shall be required), (i)
to send verifications of Accounts Receivable to any Account Debtor, (ii) to
notify, or to require Borrowers or any other Grantor to notify, Account Debtors
to make payment directly to the Agent, (iii) to otherwise communicate with any
Account Debtor, (iv) to make, settle and adjust claims in respect of Collateral
under policies of insurance, endorse the name of such Grantor on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance, (v) to make all determinations and decisions with respect to policies
of insurance and (vi) to obtain or
        -36-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



maintain the policies of insurance required by Section 5.02 of the Credit
Agreement or to pay any premium in whole or in part relating thereto;
(17)to commence and prosecute any and all suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Collateral or to enforce any rights in respect of
any Collateral;
(18)to settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to all or any of the Collateral; and
(19)to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Agent were the absolute owner of the Collateral for all
purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence, bad faith or
willful misconduct or that of any of their Affiliates, directors, officers,
employees, partners, advisors, counsel, agents, attorneys-in-fact or other
representatives (in the case of agents and representatives, only to the extent
such persons are acting at the direction of the Agent or such other Secured
Parties), in each case, as determined by a final non- appealable judgment of a
court of competent jurisdiction. All sums disbursed by the Agent in connection
with this paragraph shall be payable in accordance with Section 7.02 of the
Credit Agreement.


n.General Authority of the Agent
. By acceptance of the benefits of this Agreement and any other Security
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Agent as its agent
hereunder and under such other Security Documents, (b) to confirm that the Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Security
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Security Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other Security
Document and (d) to agree to be bound by the terms of this Agreement and any
other Security Documents.


o.Reasonable Care
        -37-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



. The Agent is required to use reasonable care in the custody and preservation
of any of the Collateral in its possession; provided, the Agent shall be deemed
to have used reasonable care in the custody and preservation of any of the
Collateral, if such Collateral is accorded treatment substantially similar to
that which the Agent accords its own property.


p.Delegation; Limitation
. The Agent may execute any of the powers granted under this Agreement and
perform any duty hereunder either directly or by or through agents or
attorneys-in-fact, and shall not be responsible for the gross negligence, bad
faith or willful misconduct of any agents or attorneys-in-fact selected by it
with reasonable care and without gross negligence, bad faith or willful
misconduct.


q.Reinstatement
. The obligations of the Grantors under this Agreement shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of Borrower or other Loan Party in respect of the Secured Obligations is
rescinded or must be otherwise restored by any holder of any of the Secured
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.


r.Miscellaneous
. The Agent shall not be deemed to have actual, constructive, direct or indirect
notice or knowledge of the occurrence of any Event of Default unless and until
the Agent shall have received a notice of Event of Default or a notice from the
Grantor or the Secured Parties to the Agent in its capacity as Agent indicating
that an Event of Default has occurred.


s.Collateral and Guarantee Requirement
. Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement (including, without
limitation, Section 5.12 of the Credit Agreement) excludes any assets from the
scope of the Collateral or from any requirement to take any action to perfect
any security interest in favor of the Agent in the Collateral, the
representations, warranties and covenants made by any relevant Grantor in this
Agreement with respect to the creation, perfection or priority (as applicable)
of the security interest granted in favor of the Agent (including, without
limitation, Sections 2.03 and 3.03) shall be deemed not to apply to such
excluded assets solely to the extent required by the applicable provisions of
this Agreement or the Credit Agreement.


t.Intercreditor Agreement
. Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Agent pursuant to this Agreement in any Term Loan
Priority Collateral and the exercise of any right or remedy by the Agent with
respect to any Term Loan Priority Collateral hereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the
        -38-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.


[Signature Pages Follow]





        -39-
155657.01206/121709896v.5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


SMART SAND, INC.,as Administrative Loan Party and as a Grantor




By:   /s/ Lee E Beckelman 
        Name: Lee E. Beckelman
        Title: Chief Financial Officer




QUICKTHREE TECHNOLOGY, LLC,as a Grantor


By: SMART SAND, INC.,its sole Member


By:  /s/ Lee E Beckelman  
        Name: Lee E. Beckelman
        Title: Chief Financial Officer




SMART SAND HIXTON LLC,as a Grantor
By: SMART SAND, INC.,its sole Member


By:  /s/ Lee E Beckelman  
        Name: Lee E. Beckelman
        Title: Chief Financial Officer




SSI BAKKEN I, LLC,as a Grantor


By: SMART SAND, INC.,its sole Member


By:  /s/ Lee E Beckelman  
        Name: Lee E. Beckelman
        Title: Chief Financial Officer




[Signature Page to Guarantee and Collateral Agreement]
155657.01206/121709896v.5

--------------------------------------------------------------------------------





SMART SAND OAKDALE LLC, as a Grantor


By: SMART SAND, INC.,its sole Member


By:  /s/ Lee E Beckelman  
        Name: Lee E. Beckelman
        Title: Chief Financial Officer




FAIRVIEW CRANBERRY COMPANY, LLC., as a Grantor


By: SMART SAND, INC.,its Manager


By:  /s/ Lee E Beckelman  
        Name: Lee E. Beckelman
        Title: Chief Financial Officer




WILL LOGISTICS, LLC., as a Grantor


By: SMART SAND, INC.,its Manager


By:  /s/ Lee E Beckelman  
        Name: Lee E. Beckelman
        Title: Chief Financial Officer







[Signature Page to Guarantee and Collateral Agreement]
155657.01206/121709896v.5

--------------------------------------------------------------------------------



JEFFERIES FINANCE LLC, as Agent




By:  /s/ J.R. Young    
Name:   J.R. Young    
Title:   Managing Director    





155657.01206/121709896v.5

--------------------------------------------------------------------------------



Schedule IPledged Equity and Pledged Debt


Pledged Equity

GrantorIssuerClass of Shares# of Shares OwnedTotal Shares Outstanding% of
Interest PledgedCertificate No.















































Pledged Debt

GrantorIssuerPrincipal AmountMaturity Date




















Schedule I
155657.01206/121709896v.5

--------------------------------------------------------------------------------



Schedule II
Locations of Equipment and Inventory



GrantorAddress/City/State/Zip CodeCountyDescription of Assets and Value




















Schedule II
155657.01206/121709896v.5

--------------------------------------------------------------------------------



Schedule III
Commercial Tort Claims







Schedule III
155657.01206/121709896v.5

--------------------------------------------------------------------------------



EXHIBIT A TOGUARANTEE AND COLLATERAL AGREEMENT
SUPPLEMENT, dated as of [____________], 201[_] (this “Supplement”), made by
[_____], a [_______] (the “Additional Grantor”), in favor of JEFFERIES FINANCE
LLC, as Agent for the Secured Parties (in such capacity and together with its
successors and permitted assigns, the “Agent”). Capitalized terms not defined
herein shall have the meaning assigned to such terms in the Guarantee and
Collateral Agreement (as defined below).
W I T N E S S E T H:
WHEREAS, Smart Sand, Inc., a Delaware corporation (the “Administrative Loan
Party”) and the other Borrowers from time to time party thereto (collectively,
the “Borrowers” and each, a “Borrower”), the Guarantors from time to time party
thereto, each lender from time to time party thereto (collectively, the
“Lenders”), each Issuing Bank and Agent have entered into that certain Credit
Agreement, dated as of December 13, 2019 (as amended, restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, Borrowers and Guarantors have
entered into that certain Guarantee and Collateral Agreement, dated as of
December 13, 2019 (as amended, restated, supplemented and/or otherwise modified
from time to time, the “Guarantee and Collateral Agreement”), in favor of the
Agent for the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Supplement in order to become a party to the Guarantee and Collateral Agreement;
NOW, THEREFORE, IT IS AGREED:
1. SECURITY AGREEMENT. By executing and delivering this Supplement, the
Additional Grantor, as provided in Section 7.12 of the Guarantee and Collateral
Agreement, hereby becomes a party to the Guarantee and Collateral Agreement as a
Grantor thereunder with the same force and effect as if originally named therein
as a Grantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor thereunder. As
security for the payment and performance in full of the Secured Obligations of
the Additional Grantor (including, if such Additional Grantor is a Guarantor,
the Secured Obligations of such Additional Grantor arising under the Guaranty),
hereby pledges to the Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, and hereby grants to the Agent, its successors
and permitted assigns, for the benefit of the Secured Parties, a security
interest in (a) all right, title and interest in, to and under any and all of
Pledged Collateral now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest and (b) all right, title or interest in or to any and
all of the Article 9 Collateral now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title
Exhibit A-1
155657.01206/121709896v.5

--------------------------------------------------------------------------------



or interest. The information set forth in Annex 1-A is hereby added to the
information set forth in Schedules [_____]0F1 to the Guarantee and Collateral
Agreement. The Additional Grantor hereby represents and warrants that each of
the representations and warranties contained in Sections 2.03 and 3.02 of the
Guarantee and Collateral Agreement is true and correct in all material respects
on and as the date hereof (after giving effect to this Supplement) as if made on
and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such date or such
earlier date, as the case may be.
2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered by its authorized officer as of the date first above
written.
[NAME OF GRANTOR]




By:      
        Name:
        Title:








11 Refer to each Schedule which needs to be supplemented

        Exhibit A-2
155657.01206/121709896v.5

--------------------------------------------------------------------------------



EXHIBIT BTO GUARANTEE AND COLLATERAL AGREEMENT
PERFECTION CERTIFICATE
[Attached]





Exhibit B-1
155657.01206/121709896v.5

--------------------------------------------------------------------------------



EXHIBIT CTO GUARANTEE AND COLLATERAL AGREEMENT
FORM OF PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT, dated as of [__________], 201[_] (as amended,
restated, supplemented and/or otherwise modified from time to time, this “Patent
Security Agreement”), is made by the entities identified as grantors on the
signature pages hereto (individually, a “Grantor” and collectively, the
“Grantors”) in favor of Jefferies Finance LLC, as Agent for the Secured Parties
(in such capacity and together with its successors and permitted assigns, the
“Agent”).
WHEREAS, the Grantor is party to a Guarantee and Collateral Agreement, dated as
of December 13, 2019 (as amended, restated, supplemented and/or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”), between
each of the Grantors, the other grantors party thereto and the Agent, pursuant
to which the Grantor granted a security interest to the Agent in the Patent
Collateral (as defined below) and are required to execute and deliver this
Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantor hereby agrees with the Agent as follows:
SECTION 1. DEFINED TERMS
Unless otherwise defined herein, terms defined in the Guarantee and Collateral
Agreement and used herein have the meaning given to them in the Guarantee and
Collateral Agreement.
SECTION 2. GRANT OF SECURITY INTEREST
The Grantor, as security for the payment and performance in full of the Secured
Obligations of the Grantor (including, if the Grantor is a Guarantor, the
Secured Obligations of the Grantor arising under the Guaranty), hereby pledges
to the Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, and hereby grants to the Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a security interest in all
right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by the Grantor or in
which the Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Patent Collateral”):
(i) all letters patent of the United States in or to which any Grantor now or
hereafter owns any right, title or interest therein, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including registrations, recordings and pending applications in the
United States Patent and Trademark Office (“USPTO”), including any of the
foregoing listed in Schedule A hereto, and all reissues, continuations,
divisions, continuations-in-part, renewals, improvements or extensions thereof,
and the inventions
Exhibit C-1
155657.01206/121709896v.5

--------------------------------------------------------------------------------



disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein,
(ii) all additions and improvements to the foregoing, renewals and extensions
thereof, rights to sue or otherwise recover for infringements or other
violations thereof,
(iii) all rights corresponding to the foregoing throughout the world, and
(iv) to the extent not otherwise included, all Proceeds, products, accessions,
rents and profits of any and all of the foregoing.
SECTION 3. SECURITY AGREEMENT
The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the Secured
Parties pursuant to the Guarantee and Collateral Agreement, and the Grantor
hereby acknowledges and affirms that the rights and remedies of the Agent with
respect to the security interest in the Patent Collateral made and granted
hereby are more fully set forth in the Guarantee and Collateral Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Agreement is deemed to
conflict with the Guarantee and Collateral Agreement, the provisions of the
Guarantee and Collateral Agreement shall control.
SECTION 4. RECORDATION
The Grantor hereby authorizes and requests that the USPTO record this Patent
Security Agreement.
SECTION 5. TERMINATION
This Patent Security Agreement shall terminate and the lien on and security
interest in the Patent Collateral shall be released upon the termination of the
Commitments, the payment in full of all Secured Obligations (other than in
respect of Secured Bank Product Obligations and contingent indemnification
obligations not yet due and owing) and the expiration or termination of all
Letters of Credit (or any L/C Exposure has been cash collateralized, backstopped
or deemed reissued under another agreement, in each case, in a manner reasonably
satisfactory to the applicable Issuing Bank).
SECTION 6. GOVERNING LAW
THIS PATENT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 7. COUNTERPARTS
This Patent Security Agreement may be executed in one or more counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered
        Exhibit C-2
155657.01206/121709896v.5

--------------------------------------------------------------------------------



shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument.
[Remainder of page intentionally left blank]



        Exhibit C-3
155657.01206/121709896v.5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
[GRANTOR]




By:  /s/ Lee E Beckelman 
        Name:
        Title:





155657.01206/121709896v.5

--------------------------------------------------------------------------------



JEFFERIES FINANCE LLC,as Agent




By:      
        Name:
        Title:





155657.01206/121709896v.5

--------------------------------------------------------------------------------



SCHEDULE Ato
PATENT SECURITY AGREEMENT


PATENTS AND PATENT APPLICATIONS



GrantorTitleApplication No.Filing DatePatent No.Issue Date


















155657.01206/121709896v.5

--------------------------------------------------------------------------------



EXHIBIT DTO GUARANTEE AND COLLATERAL AGREEMENT


FORM OF TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT, dated as of [_________], 201 [_] (as amended,
restated, supplemented and/or otherwise modified from time to time, this
“Trademark Security Agreement”), is made by the entities identified as grantors
on the signature pages hereto (individually, a “Grantor” and collectively, the
“Grantors”) in favor of Jefferies Finance LLC, as Agent for the Secured Parties
(in such capacity and together with its successors and permitted assigns, the
“Agent”).
WHEREAS, the Grantors are party to a Guarantee and Collateral Agreement, dated
as of December 13, 2019 (as amended, restated, supplemented and/or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”) between
each of the Grantors, the other grantors party thereto and the Agent, pursuant
to which the Grantors granted a security interest to the Agent in the Trademark
Collateral (as defined below) and are required to execute and deliver this
Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Agent as follows:
SECTION 1. DEFINED TERMS
Unless otherwise defined herein, terms defined in the Guarantee and Collateral
Agreement and used herein have the meaning given to them in the Guarantee and
Collateral Agreement.
SECTION 2. GRANT OF SECURITY INTEREST
Each Grantor, as security for the payment and performance in full of the Secured
Obligations of such Grantor (including, if such Grantor is a Guarantor, the
Secured Obligations of such Grantor arising under the Guaranty), hereby pledges
to the Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, and hereby grants to the Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a security interest in all
right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Trademark Collateral”):
(i) all trademarks, service marks, trade names, corporate names, trade dress,
logos, designs, fictitious business names other source or business identifiers,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office (“USPTO”), including the registrations and
registrations applications listed in Schedule A hereto, or any similar offices
in
Exhibit D-1
155657.01206/121709896v.5

--------------------------------------------------------------------------------



any State of the United States or any political subdivision thereof, and all
extensions or renewals thereof, as well as any unregistered trademarks and
service marks used by a Grantor; and all goodwill connected with the use thereof
and symbolized thereby,
(ii) all additions and improvements to the foregoing, renewals and extensions
thereof, rights to sue or otherwise recover for infringements or other
violations thereof,
(iii) all rights corresponding to the foregoing throughout the world, and
(iv) to the extent not otherwise included, all Proceeds, products, accessions,
rents and profits of any and all of the foregoing;
provided that, notwithstanding anything to the contrary in this Trademark
Security Agreement,
this Trademark Security Agreement shall not constitute a grant of a security
interest in (nor shall any pledge, grant or Security Interest attach to) any
Excluded Assets, and (ii) the Trademark Collateral (and any defined term
therein) shall not include any Excluded Assets; provided, further, that this
Trademark Security Agreement shall constitute a grant of a security interest in
any Proceeds, substitutions or replacements of any Excluded Assets, and any
Proceeds, substitutions or replacements of any Excluded Assets shall be included
in the Trademark Collateral (and any defined term used therein), unless such
Proceeds, substitutions or replacements would independently constitute Excluded
Assets.
SECTION 3. SECURITY AGREEMENT
The security interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with the security interest granted to the Agent for the
Secured Parties pursuant to the Guarantee and Collateral Agreement, and the
Grantors hereby acknowledge and affirm that the rights and remedies of the Agent
with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Guarantee and Collateral
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Guarantee and Collateral Agreement shall control.
SECTION 4. RECORDATION
Each Grantor hereby authorizes and requests that the USPTO record this Trademark
Security Agreement.
SECTION 5. TERMINATION
This Trademark Security Agreement shall terminate and the lien on and security
interest in the Trademark Collateral shall be released upon the termination of
the Commitments, the payment in full of all Secured Obligations (other than in
respect of Secured Bank Product Obligations and contingent indemnification
obligations not yet due and owing) and the expiration or termination of all
Letters of Credit (or any L/C Exposure has been cash
        Exhibit D-2
155657.01206/121709896v.5

--------------------------------------------------------------------------------



collateralized, backstopped or deemed reissued under another agreement, in each
case, in a manner reasonably satisfactory to the applicable Issuing Bank).
SECTION 6. GOVERNING LAW
THIS TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 7. COUNTERPARTS
This Trademark Security Agreement may be executed in one or more counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.
[Remainder of page intentionally left blank]







        Exhibit D-3
155657.01206/121709896v.5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
[GRANTOR]




By:      
        Name:
        Title:





155657.01206/121709896v.5

--------------------------------------------------------------------------------



JEFFERIES FINANCE LLC,
as Agent




By:      
        Name:
        Title:





155657.01206/121709896v.5

--------------------------------------------------------------------------------



SCHEDULE Ato
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND APPLICATIONS

GrantorMarkSerial No.Filing DateRegistration No.Registration Date




















155657.01206/121709896v.5

--------------------------------------------------------------------------------



EXHIBIT ETO GUARANTEE AND COLLATERAL AGREEMENT
FORM OF COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT, dated as of [__________], 201 [_] (as
amended, restated, supplemented and/or otherwise modified from time to time,
this “Copyright Security Agreement”), is made by the entities identified as
grantors on the signature pages hereto (individually, a “Grantor”, and
collectively, the “Grantors”) in favor of Jefferies Finance LLC, as Agent for
the Secured Parties (in such capacity and together with its successors and
permitted assigns, the “Agent”).
WHEREAS, the Grantor is party to a Guarantee and Collateral Agreement, dated as
of December 13, 2019 (as it amended, restated, supplemented and/or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”), between
the Grantor, the other grantors party thereto and the Agent pursuant to which
the Grantor granted a security interest to the Agent in the Copyright Collateral
(as defined below) and are required to execute and deliver this Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantor hereby agrees with the Agent as follows:
SECTION 1. DEFINED TERMS
Unless otherwise defined herein, terms defined in the Guarantee and Collateral
Agreement and used herein have the meaning given to them in the Guarantee and
Collateral Agreement.
SECTION 2. GRANT OF SECURITY INTEREST
The Grantor, as security for the payment and performance in full of the Secured
Obligations of the Grantor (including, if the Grantor is a Guarantor, the
Secured Obligations of the Grantor arising under the Guaranty), hereby pledges
to the Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, and hereby grants to the Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a security interest in all
right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by the Grantor or in
which the Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Copyright Collateral”):
(i) all copyright rights in any work subject to the copyright laws of the United
States, whether as author, assignee, transferee or otherwise, and all
registrations and applications for registration of any such copyright in the
United States, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office
(“USCO”), including those listed on Schedule A hereto,
Exhibit E-1
155657.01206/121709896v.5

--------------------------------------------------------------------------------



(ii) all additions and improvements to the foregoing, renewals and extensions
thereof, rights to sue or otherwise recover for infringements or other
violations thereof,
(iii) all rights corresponding to the foregoing throughout the world, and
(iv) to the extent not otherwise included, all Proceeds, products, accessions,
rents and profits of any and all of the foregoing.
SECTION 3. SECURITY AGREEMENT
The security interest granted pursuant to this Copyright Security Agreement is
granted in conjunction with the security interest granted to the Agent for the
Secured Parties pursuant to the Guarantee and Collateral Agreement, and the
Grantor hereby acknowledges and affirms that the rights and remedies of the
Agent with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Guarantee and Collateral
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Copyright Security Agreement is deemed to conflict with the Guarantee and
Collateral Agreement, the provisions of the Guarantee and Collateral Agreement
shall control.
SECTION 4. RECORDATION
The Grantor hereby authorizes and requests that the USCO record this Copyright
Security Agreement.
SECTION 5. TERMINATION
This Copyright Security Agreement shall terminate and the lien on and security
interest in the Copyright Collateral shall be released upon the termination of
the Commitments, the payment in full of all Secured Obligations (other than in
respect of Secured Bank Product Obligations and contingent indemnification
obligations not yet due and owing) and the expiration or termination of all
Letters of Credit (or any L/C Exposure has been cash collateralized, backstopped
or deemed reissued under another agreement, in each case, in a manner reasonably
satisfactory to the applicable Issuing Bank).
SECTION 6. GOVERNING LAW
THIS COPYRIGHT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 7. COUNTERPARTS
This Copyright Security Agreement may be executed in one or more counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.
        Exhibit E-2


155657.01206/121709896v.5

--------------------------------------------------------------------------------



[Remainder of page intentionally left blank]



        Exhibit E-3


155657.01206/121709896v.5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
[GRANTOR]




Name:     
Title:







155657.01206/121709896v.5

--------------------------------------------------------------------------------



JEFFERIES FINANCE LLC,as Agent




By:      
        Name:
        Title:





Exhibit E-5


155657.01206/121709896v.5

--------------------------------------------------------------------------------



SCHEDULE AtoCOPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS

GrantorTitleRegistration No.Registration Date
















155657.01206/121709896v.5

--------------------------------------------------------------------------------



EXHIBIT FTO GUARANTEE AND COLLATERAL AGREEMENT
FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES
THIS AGREEMENT (as amended, restated, supplemented and/or otherwise modified
from time to time, this “Agreement”), dated as of [__________ __, 20__], by and
among the undersigned pledgor (the “Pledgor”), Jefferies Finance LLC, not in its
individual capacity but solely as Agent (the “Pledgee”), and [_______], as the
issuer of the Uncertificated Securities (each as defined below) (the “Issuer”).
W I T N E S S E T H:
WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Guarantee and Collateral Agreement, dated as of December 13, 2019 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”), under which, among other things, in order
to secure the payment of the Secured Obligations (as defined in the Guarantee
and Collateral Agreement), the Pledgor has pledged to the Pledgee for the
benefit of the Secured Parties (as defined in the Guarantee and Collateral
Agreement), and grant a security interest in favor of the Pledgee for the
benefit of the Secured Parties in, all of the right, title and interest of the
Pledgor in and to any and all “uncertificated securities” (as defined in
Section 8-102(a)(18) of the Uniform Commercial Code, as adopted in the State of
New York) (“Uncertificated Securities”) (including Partnership Interests (as
defined in the Guarantee and Collateral Agreement) and Limited Liability Company
Interests (as defined in the Guarantee and Collateral Agreement)), from time to
time issued by the Issuer, whether now existing or hereafter from time to time
acquired by the Pledgor (with all of such Uncertificated Securities being herein
collectively called the “Issuer Pledged Interests”); and
WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
vest in the Pledgee control of the Issuer Pledged Interests and to provide for
the rights of the parties under this Agreement.
NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the Issuer
Pledged Interests, to the extent required by the Guarantee and Collateral
Agreement, not to comply with any instructions or orders regarding any or all of
the Issuer Pledged Interests originated by any person or entity other than the
Pledgee (and its successors and assigns) or a court of competent jurisdiction.
F-1


155657.01206/121709896v.5

--------------------------------------------------------------------------------



2. The Issuer hereby certifies that (a) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Pledgee) has been received by it, and (b) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.
3. The Issuer hereby represents and warrants that (a) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Parties, does
not violate the charter, by-laws, partnership agreement, membership agreement or
any other agreement governing the Issuer or the Issuer Pledged Interests, and
(b) the Issuer Pledged Interests consisting of capital stock of a corporation
are fully paid and nonassessable.
4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:
Jefferies Finance LLC520 Madison AvenueNew York, New York 10022Attention:
Account Officer - Smart Sand, Inc.Email: Jfin.Admin@Jefferies.comFax No.:
212-284-3444
5. Following its receipt of a notice from the Pledgee stating that the Pledgee
is exercising exclusive control of the Issuer Pledged Interests and until (a)
such notice is rescinded in accordance with the Guarantee and Collateral
Agreement or (b) the Pledgee shall have delivered written notice to the Issuer
that all of the Secured Obligations have been paid in full (other than in
respect of Secured Bank Product Obligations and contingent indemnification
obligations not yet due and owing, and L/C Exposure that has been cash
collateralized, backstopped or deemed reissued under another agreement, in each
case, in a manner reasonably satisfactory to the applicable Issuing Bank) and
this Agreement is terminated, the Issuer will send any and all redemptions,
distributions, interest or other payments in respect of the Issuer Pledged
Interests from the Issuer for the account of the Pledgee only by wire transfers
to such account as the Pledgee shall instruct.
6. All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 9.01 of the
Credit Agreement. All communications and notices hereunder to Pledgor or Issuer
shall be given to it in care of the Administrative Loan Party as provided in
Section 9.01 of the Credit Agreement.
7. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding
        Exhibit F-2
155657.01206/121709896v.5

--------------------------------------------------------------------------------



on all parties hereto. None of the terms and conditions of this Agreement may be
changed, waived, modified or varied in any manner whatsoever except in writing
signed by the Pledgee, the Issuer and the Pledgor.
8. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York.
[remainder of page intentionally left blank]


        Exhibit F-3
155657.01206/121709896v.5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.
[___________________],
as Pledgor




By      
        Name:
        Title:




JEFFERIES FINANCE LLC,as Agent and Pledgee




By      
        Name:
        Title:




[___________________],
as the Issuer




By      
        Name:
        Title:






        Exhibit F-4
155657.01206/121709896v.5